Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Summary

This action is in reply to Applicant’s Amendments and Remarks filed on 3/26/2021. 
Claims 1-3, 5-8, and 29-40 are pending.
Response to Arguments

 Applicant's arguments with respect to claim limitation “wherein the ternary tree partition is excluded from the sub-tree partition if a current sub-tree depth associated with a current sub-block is greater than a first threshold and the first threshold is an integer greater than or equal to 1” recited in claim 1 have been fully considered but they are not persuasive.  Applicants contend that Li does not disclose the claimed feature above (Applicants’ Remarks dated 3/26/2021; page 8-10).  However, the Examiner respectfully disagrees.  FIG. 5 of Li illustrate the partition of a current sub-block [e.g. the bottom block under divider 93] is to dividing the current sub-block into 4 rectangular blocks at depth 1 and no further split at depth 2 [i.e. a current sub-tree depth] which is greater than an integer 1.   One of ordinary skill in the art would have had no difficulty in recognizing that only dividing a sub-block into 4 rectangular blocks meets the claimed limitation that the ternary tree partition is excluded for partitioning the bottom sub-block in FIG. 5 in its broadest reasonable interpretation. 
Regarding applicant’s argument on page 10-11 of the remarks that Li does not disclose the first threshold is inferred at the decoder side, FIG. 9 and 11 of Li illustrate a video decoding method that includes determining partitioning of coding unit.  Paragraph [0041] describes a video coder (encoder or decoder) may determine how to partition the CTU into CUs according to a QTBT or MTT. 
Regarding applicant’s argument on page 12 of the remarks that Li does not disclose an indicator for indicating whether the ternary tree partition is selected, FIG. 8 of Li illustrates encoding the syntax elements into the bitstream and FIG. 5 of Li illustrates which sub-block has ternary tree partition [e.g. top left sub-block] and which sub-block does not ternary tree partition [e.g. bottom sub-block]. Paragraph 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, at 1316 (Fed. Cir. 2005). See also In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 29-33, and 35-39 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li et al (US 20180020241 A1).
             Regarding claim 1, Li discloses a method of video coding [e.g. FIG. 1 and 8-9], the method comprising: receiving input data [e.g. video data] associated with a current block [e.g. FIG. 5; 91] in a current image [a fame] from a video sequence [e.g. video data]; partitioning the current block into multiple final sub-blocks [e.g. FIG. 5; sub-blocks of 91] using one or more stages [e.g. depth 0, 1, 2]] of sub-tree partition comprising ternary tree partition [e.g. [0121]; triple-tree partitioning] and at least one other-type partition [e.g. [0124]; quad-tree partitioning], wherein the ternary tree partition is excluded from the sub-tree partition if a current sub-tree depth [e.g. depth=2] associated with a current sub-block [e.g. FIG. 5; the bottom sub-block or the right up sub-block of 91] is greater than a first threshold [e.g. 1] and the first threshold is an integer greater than or equal to 1 [when depth=2; no triple-tree partitioning for the bottom sub-block or the right up sub-block of 91]; and encoding said multiple final sub-blocks to generate compressed bits [e.g. FIG. 8; a sequence of bits] to include in a video bitstream [e.g. bitstream] in an 
             Regarding claim 2, Li further discloses said at least one other-type partition comprises quadtree partition [e.g. FIG. 5], binary-tree partition or both.  
             Regarding claim 3, Li further discloses the current block corresponds to one Coding Tree Unit (CTB) [e.g. CTU] and each of the multiple final sub-blocks corresponds to one Coding Unit (CU) [e.g. CU], Prediction Unit (PU) [e.g. PU] or Transform Unit (TU) [e.g. TU].  
             Regarding claim 5, Li further discloses the first threshold is inferred at the decoder side [e.g. FIG. 9 and 11].  
             Regarding claim 6, Li further discloses an indicator for indicating whether the ternary tree partition is selected for the current sub-block is omitted if the current sub-tree depth associated with the current sub-block is greater than the first threshold [e.g. FIG. 5 and 8; a signal to indicate which splitting type is used].  
             Regarding claim 7, Li further discloses the first threshold corresponds to a maximum allowed sub-tree partitioning depth [e.g. FIG. 5; [0118-0125]; depth=2] minus a second threshold [e.g. 1], wherein the second threshold is an integer smaller than the maximum allowed sub-tree partitioning depth and greater than or equal to 0 [e.g. 0<1<2].  
	Regarding claim 29, this is a method of video coding that includes same limitation as in claim 1 and 5 together above, the rejection of which are incorporated herein.
	Regarding claim 30-33, this is a method of video coding that includes same limitation as in claim 1 and 5 with claim 2, 3, 6-7 respectively together above, the rejection of which are incorporated herein.
	Regarding claim 35, this is a method of video coding that includes same limitation as in claim 1 and 6 together above, the rejection of which are incorporated herein.
	Regarding claim 36-39, this is a method of video coding that includes same limitation as in claim 1 and 6 with claim 2, 3, 5, 7 respectively together above, the rejection of which are incorporated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 20180020241 A1) in view of LEE et al (US 20200162729 A1).
             Regarding claim 8, 34, and 40, although Li discloses a value of the second threshold for block partitioning, Li fails to disclose the detail of the block partition.
             However, Lee teaches the well-known concept of a partitioning mode is dependent on whether the current image is in an Intra slice or an Inter slice [e.g. intra partitioning information].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Li to exploit the well-concept of block partitioning technique taught by LEE as above, in order to provide improved image quality and compression efficiency [See LEE; [0015]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 20170208336 A1)
LIM et al (US 20190149823 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483